Citation Nr: 0007421
Decision Date: 06/29/00	Archive Date: 09/08/00

DOCKET NO. 98-06 597A                  DATE JUN 29, 2000

On appeal from the Department of Veterans Affairs Regional Office in St. Louis, Missouri

ORDER

The following corrections are made in a decision issued by the Board in this case on March
20,
2000:

On page 2, line 9, "moderately severe" is corrected to read "moderate."

On page 3, line 13, "left foot" is corrected to read "right foot."

On page 4, line 21, "(c)(d)" is corrected to read "(c) and (d)."

On page 6, line 5, "complained" is corrected to read "complain."

On page 6, line 8, "do" is corrected to read "does."

On page 6, lines 9 and 10, "moderately severe" is corrected to read "moderate."

U. R. POWELL 
Member, Board of Veterans' Appeals




Citation Nr: 0007421  
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-06 597A)     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of right 
foot gunshot wound injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1940 until July 
1945.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of February 1998 from the St. Louis, Missouri 
Regional Office (RO) which denied an increased rating for 
residuals of gunshot wound of the right foot.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of he appellant's appeal has been obtained by the 
RO.

2.  Residuals of gunshot wound of the right foot are 
manifested by no more than moderately severe injury to Muscle 
Group X with subjective complaints of pain on use, fatigue 
and weakness, productive of no more than moderate impairment 
of right foot function.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of right foot gunshot wound injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.56, 4.71a, Diagnostic Code 5284, 4.73, 
Diagnostic Code 5310 (1999); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records reflect that the veteran 
sustained a perforating gunshot injury of the right foot 
resulting in a compound comminuted fracture of the shaft of 
the first metatarsal and cuboid bone in November 1944 while 
in combat against the enemy in Germany.  The wound was 
debrided, sutured and a cast was applied.  No 

nerve or artery involvement was noted.  The appellant 
underwent an extended period of convalescence.  In May 1945, 
an X-ray of the right foot disclosed an old well-united 
fracture of the distal third of the shat of the first 
metatarsal.  In June 1945, it was recorded that he complained 
of no symptoms referable to his foot, walked without a limp, 
had no limitation of motion and was very desirous of 
returning to duty.  The foot was pronounced well healed.  
Following VA examination in January 1946, service connection 
was granted for scars, gunshot wound, moderate, muscle group 
X, right foot, and a 10 percent disability evaluation was 
assigned which has been continued to date.  The veteran most 
recently attempted to reopen his claim for an increased 
rating for right foot disability in December 1997.

The veteran asserts that he has symptoms which include loss 
of motion, weakness, fatigue of the left foot, as well as 
severe pain which radiates into his leg.  It is contended 
that he is unable to ambulate because of the disorder and 
that a higher disability evaluation is warranted in this 
instance.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2 (1996).  However, where entitlement to 
compensation has already been established and an increase in 
a disability rating is at issue as in the instant case, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  Further, the 
United States Court of Appeals for Veterans Claims has held 
that due consideration must be given to the extent of 
functional loss due to pain "on use or during flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).

A 10 percent evaluation requires moderate injury of Muscle 
Group X (intrinsic muscles of the plantar aspect of the 
foot).  A minimum evaluation of 10 percent should also be 
assigned for through and through wounds of the foot.  A 20 
percent evaluation is warranted for moderately severe Muscle 
Group X injury.  38 C.F.R. § 4.73, Diagnostic Code 5310. 

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use.  
Objective findings include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue.  Moderately severe disability 
of the muscles anticipates a through and through or deep 
penetrating wound by a small high velocity missile or a large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
There should be a history of hospitalization for a prolonged 
period of treatment of the wound with a record of cardinal 
symptoms of muscle disability consisting of loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance  of muscles compared with the sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment. 
38 C.F.R. § 4.56 (c)(d).  

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent evaluation requires moderately 
severe residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

VA outpatient clinic notes dated between March 1997 and 
January 1998 show that the appellant received treatment for 
multiple complaints and disorders, including multiple 
sclerosis which had substantially affected his ability to 
ambulate 

independently.  In January 1998, it was noted that he was 
seen in the orthotics clinic for fitting of therapeutic 
shoes.  It was reported at that time that he had severe left 
foot drop with plantar spasticity.  A diagnosis of multiple 
sclerosis was rendered with respect to treatment provided in 
that regard.  

The appellant underwent VA examination of the right foot in 
April 1998.  It was reported that he still had pain in his 
foot and used a walker.  It was noted, however, that most of 
his symptoms were due to his having multiple sclerosis.  Upon 
physical examination, the veteran was observed to have a 
shuffling gait and his posture was stooped.  There was no 
swelling or deformity of the right foot.  Plantar flexion 
could be performed from zero to 45 degrees.  Dorsiflexion was 
from zero to 20 degrees.  The transverse and longitudinal 
arches were within normal limits.  Peripheral pulses were 
normal.  The examiner noted that the veteran stated that he 
fell frequently, but this was attributed to multiple 
sclerosis.  An X-ray of the right foot was interpreted as 
showing no fracture, dislocation or any destructive osseous 
change.  There was no demineralization and the bones were 
intact.  A pertinent diagnosis of remote shrapnel wound to 
the right foot, moderately symptomatic, was rendered.  

Analysis

The record reflects that although the veteran now asserts 
that the symptoms associated with his service-connected right 
foot disability are more severely disabling than the 
currently assigned rating reflects, the clinical evidence of 
record does not support this assessment.  A longitudinal 
review of the evidence discloses that the veteran did indeed 
indicate that he had a symptomatic right foot over the years.  
However, the record reflects that he was diagnosed as having 
multiple sclerosis in 1961 with symptoms affecting both lower 
extremities.  VA outpatient clinic notes dated between 1997 
and 1998 show no particular reference with respect to the 
right foot, but did generally indicate treatment for lower 
extremity symptoms 

referable to multiple sclerosis.  On most recent VA 
examination in April 1998, the appellant was shown to have 
clinically normal plantar flexion and dorsiflexion, and no 
swelling or deformity were observed.  An X-ray of the right 
foot disclosed no pathology.  Although the appellant appeared 
to have no untoward objective findings on evaluation, he did 
complained of pain.  The examiner determined that most of the 
symptoms affecting the lower extremities were due to multiple 
sclerosis, but found that the right foot was moderately 
symptomatic.  In view of the such findings, the Board is of 
the opinion that the veteran's right foot symptomatology do 
not comport with more than moderate foot disability, and no 
more than moderately severe muscle group X injury, under 
Diagnostic Codes 5284 or 5310, respectively.  As such, the 
current 10 percent disability rating adequately contemplates 
any and all reported symptoms associated with the right foot, 
including pain contributing to functional impairment 
consistent with the holding in DeLuca. 

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Part 4, whether or not 
they were raised by the appellant with respect to the claim 
referred to above.  See generally Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, the Board finds that those 
sections do not provide a basis upon which to assign a higher 
disability evaluation as to this matter.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  

The Board has also considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, a reasonable basis for a grant of the 
benefit sought on appeal is not identified at this time.


ORDER

An increased rating for residuals of right foot gunshot wound 
injury is denied.



           
     U. R. POWELL
     Member, Board of Veterans' Appeals



 

